Name: Commission Regulation (EC) No 1487/95 of 28 June 1995 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  foodstuff;  economic policy;  trade;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31995R1487Commission Regulation (EC) No 1487/95 of 28 June 1995 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community Official Journal L 145 , 29/06/1995 P. 0063 - 0067COMMISSION REGULATION (EC) No 1487/95 of 28 June 1995 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 introducing specific measures for the Canary Islands concerning certain agricultural products (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Articles 3 (4) and 4 (4) thereof, Whereas in application of Articles 2, 3 and 4 of Regulation (EEC) No 1601/92, it is necessary to determine for the pigmeat sector and for the 1995/96 marketing year, on the one hand, the quantities of meat and processed products of the forecast supply balance with benefit from an exemption from the duty on imports from third countries or from an aid for deliveries originating from the rest of the Community, and on the other hand, the quantities of pure-bred breeding animals originating in the Community which benefit from an aid with a view to developing the potential for production in the archipelago of the Canaries; Whereas it is appropriate to fix the amount of the aids referred to above for the supply to the archipelago, on the one hand, in meat and, on the other hand, of breeding animals originating in the rest of the Community; whereas these aids must be fixed taking into account in particular the costs of supply from the world market, conditions due to the geographical situation of the archipelago and the basis of the current prices on export to third countries for the animals or products concerned; Whereas the common detailed rules for the implementation of the supply arrangements for the Canary Islands are adopted in Commission Regulation (EC) No 2790/94 (3), as amended by Regulation (EC) No 2883/94 (4); Whereas, in the interests of clarity, Commission Regulation (EC) No 752/95 of 3 April 1995 fixing the aid for the supply of products from the pigmeat sector to the Canary Islands under the arrangements provided for in Articles 2 to 4 of Regulation (EEC) No 1601/92 (5) should be repealed; Whereas in application of Regulation (EEC) No 1601/92, the supply arrangements will apply from 1 July; whereas, therefore, this Regulation should apply immediately; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Pursuant to Article 2 of Regulation (EEC) No 1601/92, the quantities of the forecast supply balance with products from the pigmeat sector which benefit from exemption from the import duty on products coming from third countries or which benefit from Community aid shall be as fixed in Annex I. Article 2 1. The aid provided for in Article 3 (2) of Regulation (EEC) No 1601/92 for products included in the forecast supply balance which come from the Community market shall be as fixed in Annex II. 2. Products benefiting from the aid shall be specified in accordance with the provisions of Commission Regulation (EEC) No 3846/87 (6), and in particular point 7 of its Annex. Article 3 The aid provided for in Article 4 (1) of Regulation (EEC) No 1601/92 for the supply to the Canary Islands of pure-bred breeding pigs of Community origin as well as the number of animals benefiting from the aid shall be as fixed in Annex III. Article 4 Regulation (EC) No 752/95 is hereby repealed. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX I >TABLE> ANNEX II Amounts of aid granted for products coming from the Community market >TABLE POSITION> ANNEX III Supply in the Canary Islands of pure-bred breeding pigs originating in the Community for the period from 1 July 1995 to 30 June 1996 >TABLE>